Citation Nr: 1420521	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  12-04 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for bronchial asthma. 


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted], Dr. M. Magtoto, I. Pasana


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran was in missing status from November 1944 to February 1945, had Recognized Guerrilla service from February 1945 to May 1945 and Regular Philippine Army Service from May 1945 to May 1946.  The Veteran died in April 2009 and the appellant is his surviving daughter.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  In November 2012, the appellant testified during a videoconference Board hearing.


REMAND

Accrued benefits are periodic monetary benefits to which a payee was entitled at his death under existing ratings or decisions, or those based on evidence in the file at the date of death and due and unpaid.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2013); 38 C.F.R. § 3.1000 (2013).  For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the veteran had a claim pending at the time of death, (iii) the veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the veteran's death.  38 U.S.C.A. §§ 5121, 5101(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.1000 (2013); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998). 

Typically, only the evidence of record at the time of the veteran's death is considered in adjudicating a claim for accrued benefits.  38 C.F.R. § 3.1000 (2013).  However, the law regarding accrued benefits claims was amended on October 10, 2008.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145 (2008).  Section 212 created a new statute which provides that, if a claimant dies while a claim or appeal for any benefit under a law administered by VA is pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  38 U.S.C.A. § 5121A (West 2002 & Supp. 2013).  

In this case, the AOJ issued the Veteran a statement of the case on his claim for service connection for bronchial asthma in March 2009.  The Veteran died in April 2009.  In May 2009, the Veteran's surviving daughter filed a substantive appeal on which she essentially requested that she be substituted as the appellant for the pending claim.  The AOJ has not yet adjudicated that request for substitution.

The Board notes the importance of the decision on the daughter's request for substitution.  Unlike accrued benefits claims, the record is not closed on the date of death of the original claimant, but remains open for the submission and development of any pertinent additional evidence.  Any eligible survivor submitting a claim for accrued benefits will automatically be considered as requesting to substitute and may be able to submit additional evidence in support of the claim.  In most accrued benefits cases, a decision is based on the evidence that is on file at the time of the veteran's death.  In cases involving substitution, additional evidence can be added to the file in furtherance of the claim.  

As the Board cannot make a decision on the substitution issue in the first instance, the issue must be remanded to the AOJ for adjudication.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2013); 38 C.F.R. § 38 C .F.R. § 20.101(a) (2013).

Accordingly, the case is REMANDED for the following action:

Adjudicate the appellant's request for substitution and readjudicate the issue on appeal.  If the decision is adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

